DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh (U.S. Patent # 5408963) in view of Schatzle (U.S. Patent # 5938210).

Regarding claim 1,	Miyaoh discloses a cylinder head gasket assembly (fig 4) comprising: a gasket having a first side (top side of B), a second side (bottom side of B), and a cylinder bore opening extending through the first side and the second side (Hc through both sides); the gasket having a wall on the first side (as seen in examiner 
Miyaoh does not disclose wax adhering the wire to the ledge.
However, Schatzle teaches wax adhering the wire to the ledge (wax 24 encasing the metal 22, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to encase the wire ring of Miyaoh with the wax of Schatzle to prevent rust formation to the metal (Schatzle Col 5, Lines 31 – 36).

    PNG
    media_image1.png
    342
    639
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wax encases the wire (Schatzle 24 encases 22, fig 3).

Regarding claim 3, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wall has a height axially along the cylinder bore opening and the wire has a height axially along the cylinder bore opening greater than the height of the wall (height of B13 greater than that of wall as seen in examiner annotated Miyaoh fig 4 below). 

Regarding claim 4, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the ledge has a groove receiving the wire (Miyaoh - groove of B12b receiving B13).

Regarding claim 5, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly of claim 4, wherein the ledge includes a surface facing the wire and including the groove, the surface including a proximate end at the wall and a distal end at the cylinder bore opening, the groove being between the proximate end and the distal end (B12b between proximate and distal ends as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 6, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the proximate end and the distal end are planar (as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 7, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the cylinder bore opening is perpendicular to the proximate end and the distal end of the surface of the ledge (as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 8, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wall is perpendicular to the proximate end of the surface of the ledge ( as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 9, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wire has a round cross- section and the groove has a round cross-section sized to nest the wire (Miyaoh -groove of B12b is round to nest B13 which is round).

Regarding claim 10, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the gasket has a first layer on the first side and a second layer on the second side, the first layer including the wall and the second layer including the ledge (Miyaoh top side includes wall and bottom side includes B12b, B12c).

Regarding claim 11, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first layer has a distal layer spaced from the 

Regarding claim 12, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the proximate layer abuts the distal layer and the second layer (two layers abut B12 as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 13, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the ledge has a groove receiving the wire and the wax (Miyaoh B12b receives B13 and Schatzle 24).

Regarding claim 14, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first layer and the second layer are metal (Miyaoh abstract).

Regarding claim 15, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the cylinder bore opening is perpendicular to the ledge at the ledge (Miyaoh - Hc perpendicular to B12b, B12c).

Regarding claim 16, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first side and the second side are planar (Miyaoh top side and bottom side are planar).

Regarding claim 17, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wire is metal (Miyaoh B13 is metal).

Regarding claim 18, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the gasket is metal (Miyaoh abstract).

Regarding claim 19, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the ledge has an inner wall extending axially along the cylinder bore opening and the wall and the inner wall are concentric (inner wall of B12b and B12c concentric to wall as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 20, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wax is designed to dissolve at an engine-operating temperature (Schatzle 24 is capable of dissolving at engine operating temperature). 

    PNG
    media_image1.png
    342
    639
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675